Title: To George Washington from William Heath, 5 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, June 5. 1782. 3 o’clock
                     P.M.
                  
                  I have just received the enclosed from the 3d Massachusetts
                     brigade and 10th regiment, who were unanimous in the request, and happy in the
                     opportunity to express their sentiments.
                  I am sorry to inform your excellency, that a distressing want of
                     provisions has again taken place—Some of the troops have been two days without
                     meat and without liquor—They have had bread, and that is all. Many officers
                     dined this day on pea-soup, without a morsel of meat—And there was a complaint
                     in the 3d brigade this morning among the men, that they were so faint they
                     could not go on duty. In a whole regiment scarcely a single dollar in money can
                     be mustered—The pound of bread and pound of meat is the principal dependence
                     of both officers and men; and if these are not regularly issued, both must
                     inevitably suffer. Whether the fault is with the contractors or with the
                     states, I do not know; but it is certain the troops at this instant on account
                     of subsistence, are in a most distressed situation. The magazines at the post
                     are totally empty, and should any of the troops be called to move, in a few
                     hours march they would faint on the road. It gives me pain to make this
                     representation, but it is my duty to do it. I have the honor to be With the
                     highest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
                  
                     P.S. Between seventy and eighty recruits have just arrived
                        from Massachusetts—which in general, appear to be good—they are from the
                        rendezvous of Springfield. When the party marched it was upwards of
                        eighty—ten deserted on the road. 
                  
                  
                     W. Heath
                     
                  
               